



COURT OF APPEAL FOR ONTARIO

CITATION: Bryce v. Bryce, 2016 ONCA 159

DATE: 20160226

DOCKET: C60793

Sharpe, Cronk and Miller JJ.A.

BETWEEN

Karen Bryce

Applicant (Appellant)

and

Wayne Bryce

Respondent (Respondent)

Karen Bryce, acting in person

Michael J. Polisuk, for the respondent

Heard: December 2, 2015

On appeal from the judgment of Justice S.M. Rogers of the
    Superior Court of Justice, dated December 23, 2013.

COSTS ENDORSEMENT

[1]

The respondent was entirely successful on appeal. The appellant had
    appealed from a final order setting out: (1) that the matrimonial home be
    listed for sale and stipulating the division of the proceeds of sale; (2) a
    determination of the quantum of child support, retroactive and prospective; (3)
    a determination of spousal support, retroactive and prospective; and (4) a
    determination of the allocation of s. 7 expenses.

[2]

In our endorsement released on December 12, 2015, we invited the parties
    to make written submissions on costs. Both parties filed written submissions.

[3]

Having reviewed those submissions, we award costs of the appeal to the
    respondent in the amount of $2,500, inclusive of disbursements and HST.

Robert J. Sharpe
    J.A.

E. A. Cronk J.A.

B.
    W. Miller J.A.


